 

Nanophase Technologies Corporation 8-K [nanx-8k_062917.htm]

 

Exhibit 10.3

 

TECHNOLOGY DEVELOPMENT AGREEMENT

This Technology Development Agreement (the “Agreement”) is effective as of June
27, 2016 (the “Effective Date”) by and between Eminess Technologies, Inc., an
Arizona corporation (“Eminess”), and Nanophase Technologies Corp., a Delaware
corporation (“Nanophase”).

RECITALS

A.       

Eminess is a manufacturer of formulated liquid polishing formulations that
contain abrasive particles. These abrasive particles are dispersed into liquid
polishing formulations to provide optimum performance and physical stability,
which is achieved through the use of both physical processes and chemical
systems. In an effort to maintain a competitive advantage in the polishing
markets, Eminess desires to sponsor a research effort focused on expanding the
available library of formulation technology to enhance Eminess’s ability to
disperse particles and formulate stable liquid dispersions of particles suitable
for polishing applications.

B.       

Nanophase is a manufacturer of unique nanoparticles using its proprietary
processes as well as formulated liquid dispersions of particles, including some
that may be suitable for polishing applications. Nanophase possesses sufficient
expertise dispersing particles into stable liquid formulations to enable them to
perform the technology development contemplated by this Agreement.

C.       

Eminess desires to engage Nanophase to develop a new particle dispersion
technology that Eminess can use to enhance and extend its existing product line
and strengthen its position to provide customers with advanced liquid polishing
formulations and maintain a competitive advantage in the applicable market.

D.       

The parties desire to agree upon a process to transfer the Technology (as
defined below) to Eminess upon development and to provide for the joint
ownership of the Technology by Eminess and Nanophase.

NOW, THEREFORE, upon the mutual covenants contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

TERMS AND CONDITIONS

1.       

Statement of Objective. The objective of the technology development contemplated
by this Agreement is to develop effective chemical formulations along with
physical processes that enable the dispersion of particles into stable liquid
formulations suitable for use in polishing applications (the “Technology”).
Stable particle dispersions are defined as liquid formulations that contain
particles that are free of agglomerates and are resistant to particle
agglomeration during manufacture, storage, and use in polishing applications. In
addition, stable particle dispersions possess certain physical attributes that
prevent hard settling of particles which cannot be re-dispersed for use in
polishing applications.

2.       

Statement of Work. For a period of six-month following the Effective Date,
Nanophase shall perform the following work:

(a)       

Stabilization Mechanisms to be Investigated.

Nanophase will investigate particle stabilization systems that impart stability
as set forth in Section 1 above, and selected from one of several mechanisms:
(1) electrostatic stabilization considering particle surface charge arising from
the use of pH adjustment and appropriate counter-ionic components, (2) steric
stabilization with adsorbed molecular constituents ensuring liquid formulation
compatibility, and (3) electrosteric stabilization that is either a simple
combination of electrostatic and steric stabilization or a stabilization with
adsorbed or particle surface modification through the use of reactive molecules
or polyelectrolytes.

Some general examples of chemical systems to explore will be through the use of
polyethylene glycols, polyether type surfactants, other non-, cationic-, and
non-anionic-surfactants, co-polymer systems, electrolytes, and combinations
thereof.

  

 

 

Physical processes will inherently be explored during the preparation of
candidate formulations and may include low and high shear mixing via various
methods. It is expected that Nanophase will evaluate various physical means to
aid in the physical dispersion of particles into liquid formulations containing
chemical additives and communicate the methods used in sample preparation.

(b)       

Experimental Designs and Instrumental Methods.

Nanophase will perform experiments that span the range from simple screening
experiments, where chemical additives are added to liquid/particle mixtures and
evaluated for dispersion efficacy, to elaborate statistical design of
experiments (a “DOE”) where many additives and combinations of additives are
evaluated for dispersion effectiveness providing the opportunity for
optimization via analysis of the DOE response surfaces in the appropriate
software. For all experiments and responses will be selected to determine how
effective the chemical system(s) are dispersing particles into stable liquid
formulations. The compiled data and associated analyses will be made available
to Eminess in context of the research effort.

The determination of particle dispersion effectiveness may be measured in many
ways. The use of particle sizing instrumentation is an effective way to
determine the effectiveness of a particle dispersion formulation. Examples of
such instrumentation may include ensemble methods such as light scattering
(laser diffraction, dynamic light scattering) or sedimentation, and non-ensemble
methods such as single particle optical sizing. Another way to measure particle
stability is through zeta potential measurements. Nanonphase will perform
measurements using the aforementioned techniques and provide relevant data
describing the dispersion effectiveness of the systems explored, especially
those that provide the clearest path to a stable liquid dispersion of particles
suitable for polishing applications. It should be noted that suitable
measurements beyond formulation characterization should be investigated and such
measurements that will include performance tests via controlled polishing
experiments. Measured responses from these tests will include material removal
rates, surface roughness measurements, and will also monitor the formulation
characteristics as a function of polishing time.

(c)       

Reports and Documentation.

Technical data and written information on the research findings, including, but
not limited to, research reports and all technical data and information on
designs, calculations, drawings, manufacturing processes, experiments,
measurement and tests associated with dispersing particles into stable liquid
dispersions will be provided to Eminess. This includes experimental designs
including screening, linear, or factorial along with associated analyses and
findings. Clear identification of the chemical components (molecular formula,
IUPAC name, trade name, or CAS number) and their sources is required for
successful communication of research findings.

(d)       

Warranties

With respect to the services provided in this Agreement, Nanophase warrants in
connection with such services, it will not use any ingredients that are known by
Nanophase to be carcinogenic, mutagenic, or teratogenic. Only standard chemical
hygiene practices and personal protective equipment are recommended for
producing and/or handling such products, as defined in the product SDSs. Based
on Nanophase’s current knowledge, the acids and bases that are used to adjust
such products’ pH represent the most significant health and safety risk, which
at the concentrations used, do not pose an extreme hazard. None of the waste
streams from the manufacture of such products is currently classified/regulated
as hazardous materials. Spent slurry from such products’ use may or may not be
deemed as hazardous materials depending on the composition of the substrates
being polished, and need to be assessed on an individual basis by the entities
involved in those activities.

3.        Work Fees. For the research and development of the Technology as
contemplated by this Agreement, Eminess shall pay to Nanophase a research and
development fee of $250,000. Eminess shall pay work fees within ten (10) days
following the commencement of the Technology Transfer contemplated by Section 5
below.

 

 2 

 

 

4.       

Ownership and Use of the Technology. Subject to other express provisions of this
Agreement, Eminess and Nanophase will jointly own all Technology. Neither party
acquires any rights, either express or implied, under any Background IP of the
other unless expressly stated in this Agreement or another written agreement
signed by authorized representatives of each of the parties. To the extent that
any Background IP of Nanophase is incorporated into the Technology, Nanophase
grants Eminess a nonexclusive, royalty-free, perpetual license to such
Background IP solely in connection with the Technology. “Background IP” means
intellectual property owned, created, conceived, or first reduced to practice by
a party or its employees, affiliates, or independent contractors: (i) prior to
the Effective Date, or (ii) after the Effective Date, through such party’s
efforts independent of the activities covered by this Agreement. Each party
shall have the right to use and exploit the Technology, subject to the
restrictions and provisions of this Agreement.

5.       

Transfer of Technology. Eminess and Nanophase shall cooperate, in good faith, to
cause the transfer of all Technology to Eminess in accordance with the process
and procedure set forth on Exhibit A. Such transfer shall be completed no later
than sixty (60) days after the execution date of this agreement.

6.       

Confidentiality.

(a)       

Eminess and Nanophase shall keep secret and confidential and not disclose or use
for any commercial purpose all information and data relating to (i) the other
party’s business, including but not limited to its intellectual property; (ii)
the terms of this Agreement; or (iii) the Technology, including but not limited
to specifications, processes, methods, formulas, production schedules and costs,
experience, and any know-how.

(b)       

The confidentiality obligations of the non-disclosing party set forth in
subsection (a) above shall not apply to any information that (i) must be
disclosed to comply with any other governmental rules or regulations; (iii) was
lawfully in the possession of the non-disclosing party prior to disclosure from
the disclosing party; (iv) was available to the public at the time of disclosure
by the disclosing party or subsequently became available to the public through
no fault of the non-disclosing party; (v) becomes available to the
non-disclosing party subsequent to the disclosure from the disclosing party from
a third party who is under no confidentiality obligation to the disclosing
party; (vi) is required to be disclosed by the non-disclosing party pursuant to
court order or legal process provided that the non-disclosing party shall give
the disclosing party notice of such process and use its best efforts to afford
the disclosing party the opportunity at disclosing party’s expense to seek to
quash or restrain such disclosure; or (vii) was or is independently developed by
the non-disclosing party.

7.       

Independent Contractor. Eminess and Nanophase are and will at all times remain
independent contractors. Neither party shall hold itself out as an employee,
agent or partner of the other party. Each party agrees to provide all worker
benefits and insurance coverage for all its employees or agents as required by
law and agrees to hold harmless and indemnify the other party for any and all
claims arising out of any injury, disability or death of such party’s employees
or agents.

8.       

Force Majeure. The parties hereto shall not be liable for failure of performance
hereunder if such failure is occasioned by war, riot, rebellion, invasion,
terrorist act, earthquake, storm, fire, flood, acts of God, interruption of
transportation, embargo, explosion, inability to procure or shortage of supply
of materials, governmental orders and restrictions, strike, lockout, or other
labor troubles, or any other cause beyond the control of the parties hereto. Any
party invoking Force Majeure shall notify the other party as soon as possible
thereof and provide appropriate information on presumed cause and duration of
the Force Majeure situation. The parties shall cooperate to minimize the adverse
effects of Force Majeure on their performance of this Agreement.

9.       

Miscellaneous.

(a)       

Governing Law. This Agreement shall be governed and construed under the laws of
the State of Arizona without regard to conflicts of laws provisions.

(b)       

Jurisdiction. Any dispute relating to this Agreement shall be brought in the
state or federal courts in Maricopa County, Arizona. By execution and delivery
of this Agreement, with respect to such disputes, each of the parties knowingly,
voluntarily and irrevocably to the exclusive jurisdiction of these courts. 

 3 

 

 

(c)       

Entire Agreement. This Agreement constitutes and expresses the entire agreement
and understanding between the parties hereto with respect to the subject matter,
all revisions discussions, promises, representation, and understanding relative
thereto, if any, being herein merged. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns.

(d)       

Counterparts. This Agreement may be executed in two or more original or
facsimile counterparts (including via facsimile or portable document [PDF]
format), each of which shall be deemed an original and all of which together
shall constitute but one and the same instrument.

(e)       

Severability. If any provision of this Agreement shall be invalid, illegal or
unenforceable, it shall, to the extent possible, be modified in such manner as
to be valid, legal and enforceable but so as most nearly to retain the intent of
the parties. If such modification is not possible, such provision shall be
severed from this Agreement. In either case the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

(f)       

Waiver. No delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
or in any similar breach or default occurring later. No waiver of any single
breach or default shall be deemed a waiver of any other breach or default
occurring before or after that waiver. No term, covenant or condition of this
Agreement shall be deemed to have been waived unless such waiver is in writing.

(g)       

Assignment. Neither this Agreement nor any claim arising directly or indirectly
out of or in connection with the performance of either party shall be assigned
by either party hereto without the prior written consent of the other party.

(h)       

Notices. Any notice, communication or invoice required or permitted to be given
under this Agreement shall be in writing, unless the parties agree in writing to
the contrary and shall be deemed sufficiently given when delivered in person or
transmitted by facsimile (confirmed by registered or certified mail) or when
deposited in the United States mail, registered or certified, postage prepaid,
addressed as follows:

 

 

 

 

Eminess Technologies, Inc.

7272 East Indian School Road

Suite 350

Scottsdale, AZ 85251

Attn: Dan Koharko

 

Nanophase Technologies Corp.

1319 Marquette Drive

Romeoville, IL 60446

Attn: Jess Jankowski

 

 

or to such other address as may be specified from time to time in a written
notice given by such party.

 

 

[signature on following page]

 4 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives as of the date first above
written.

  

  Eminess Technologies, Inc.,
an Arizona corporation         By: /s/  Daniel N. Koharko   Name: Daniel N.
Koharko   Title: President/CEO           Nanophase Technologies Corp.   a
Delaware corporation       By: /s/  Jess Jankowski   Name: Jess Jankowski  
Title: President and CEO

 

 5 

 

EXHIBIT A

 

ID Task Name 1 NTC Dispersion Technology Transfer to ETI 2 Initial discussion:
ETI & NTC Leads 3 Agree on transfer concept and timeline 4 Clearly scope
deliverables   5 NTC provide ETI with relevant documentation   6 NTC slurry
product specific development reports   7 Relevant project updates   8 Other
documents TBD   9 Iterative Interviewing (remote & on-site)   10 Interview: ETI
& NTC Tech Leads   11 Provide summary to ETI team   12 ID follow up items, send
to NTC allow time for reply   13 Interview: ETI & NTC Tech Leads (if required)  
14  Provide summary to ETI team   15 ID follow up items, send to NTC allow time
for reply 16 ETI & NTC Broader Meeting   17 Provide summary to ETI team   18 ID
follow up items, send to NTC allow time for reply   19 Lab Day(s)   20 Example
dispersion experiments demonstrated @ NTC   21 Data analysis and review 22
Review & Documentation 23 Close outstanding items   24 ETI report   25 Framework
designed for future interactions   26 Transfer acceptance confirmation

 



 6 

 